Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xuan Zhang  on 11/1/2021.

The application has been amended as follows: 

	In the claims:

	1. (currently amended): A communication device for handling bandwidth parts (BWPs), comprising: 
	at least one storage device; and 
	at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of: 

	activating the at least one first SCell; 
	starting a sCellDeactivationTimer associated with the at least one first SCell, when activating the at least one first SCell; 
	performing a first BWP switching activating a BWP in response to receiving a PDCCH (Physical Downlink Control Channel) signal;
	deactivating the at least one first SCell, if a second MAC CE for deactivating the at least one first SCell is received from the network, or if the sCellDeactivationTimer expires; 
	stopping the sCellDeactivationTimer, when deactivating the at least one first SCell; 
	stopping a first BWP-InactivityTimer, before the first BWP-inactivityTimer expires, for the at least one first SCell in order to avoid performing a second BWP switching back to a default BWP, when deactivating the at least one first SCell; 
	activating at least one second SCell, if a third MAC CE for activating the at least one second SCell is received from the network; 
	starting a second BWP-InactivityTimer for the at least one second SCell within a time period of performing [[a]]the first BWP switching, when activating the at least one second SCell; and 
	stopping the second BWP-InactivityTimer, when a random access (RA) procedure is initiated.



3. (cancelled)  
4. (cancelled)  
5. (currently amended): The communication device of claim 1, wherein the instructions further comprise: performing [[a]]the second BWP switching for the at least one second SCell, if the second BWP-InactivityTimer expires.
7. (previously presented): The method of claim 6, wherein the method further comprises: restarting the sCellDeactivationTimer, if a physical downlink (DL) control channel (PDCCH) on the at least one first SCell comprises an uplink (UL) grant or a DL assignment.
6. (currently amended): A method of handling bandwidth parts (BWPs) utilized in a communication device, the method comprising: 
receiving a first medium access control (MAC) control element (CE) (MAC CE) for activating at least one first secondary cell (SCell), from a network; 
activating the at least one first SCell; 
starting a sCellDeactivationTimer associated with the at least one first SCell, when activating the at least one first SCell; 
performing a first BWP switching activating a BWP in response to receiving a PDCCH (Physical Downlink Control Channel) signal;

deactivating the at least one first SCell, if a second MAC CE for deactivating the at least one first SCell is received from the network, or if the sCellDeactivationTimer expires; 
stopping the sCellDeactivationTimer, when deactivating the at least one first SCell; 
stopping a first BWP-InactivityTimer , before the first BWP-inactivityTimer expires,  for the at least one first SCell in order to avoid performing a second BWP switching back to a default BWP, when deactivating the at least one first SCell; activating at least one second SCell, if a third MAC CE for activating the at least one second SCell is received from the network; 
starting a second BWP-InactivityTimer for the at least one second SCell within a time period of performing [[a]]the first BWP switching, when activating the at least one second SCell; and 
stopping the second BWP-InactivityTimer, when a random access (RA) procedure is initiated.


8. (cancelled)

9. (cancelled)

the second BWP switching for the at least one second SCell, if the second BWP-InactivityTimer expires.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-2, 5-7, 10 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, 6, A communication device/method for handling bandwidth parts (BWPs), comprising: 
	at least one storage device; and 
	at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of: 
	receiving a first medium access control (MAC) control element (CE) (MAC CE) for activating at least one first secondary cell (SCell), from a network; 
	activating the at least one first SCell; 
	starting a sCellDeactivationTimer associated with the at least one first SCell, when activating the at least one first SCell; 

	deactivating the at least one first SCell, if a second MAC CE for deactivating the at least one first SCell is received from the network, or if the sCellDeactivationTimer expires; 
	stopping the sCellDeactivationTimer, when deactivating the at least one first SCell; 
	stopping a first BWP-InactivityTimer, before the first BWP-inactivityTimer expires, for the at least one first SCell in order to avoid performing a second BWP switching back to a default BWP, when deactivating the at least one first SCell; 
	activating at least one second SCell, if a third MAC CE for activating the at least one second SCell is received from the network; 
	starting a second BWP-InactivityTimer for the at least one second SCell within a time period of performing the first BWP switching, when activating the at least one second SCell; and 
	stopping the second BWP-InactivityTimer, when a random access (RA) procedure is initiated…in combination of other limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461